IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10400
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

D’RON LAMAR HARMON, also known
as Dron Lamar Harmon,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:98-CR-169-1-A
                       - - - - - - - - - -

                         November 15, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     D’Ron Lamar Harmon appeals his guilty-plea conviction of

possession of cocaine with intent to distribute, in violation of

21 U.S.C. § 841(a)(1).   Harmon argues that the district court

erred in denying his motion to suppress the cocaine that police

officers seized from his person at Dallas-Forth Worth

International Airport.

     We have reviewed the record and the briefs of the parties

and conclude that the district court did not err in denying


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10400
                                -2-

Harmon’s motion to suppress evidence.     See United States v.

Chavez-Villarreal, 3 F.3d 124, 126 (5th Cir. 1993).    The district

court did not clearly err in determining that, under the totality

of the circumstances, the testimony of a police officer who

stated that Harmon had consented to the search of his person was

more credible that of Harmon, who stated that he did not give

consent.   See United States v. Garza, 118 F.3d 278, 283 (5th Cir.

1997) (this court will not second-guess district court’s

credibility determinations), cert. denied, 118 S. Ct. 699 (1998);

United States v. Kelley, 981 F.2d 1464, 1470 (5th Cir. 1993)

(voluntary consent can validate warrantless search).

     The judgment of the district court is AFFIRMED.